Filed
                                                     Washington State
                                                     Court of Appeals
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                      Division Two

                                         DIVISION II                                  December 11, 2018

 In the Matter of the Detention of:                                 No. 50773-1-II

                                P.P.
                                                               PUBLISHED OPINION
 STATE OF WASHINGTON; JOHNATHAN
 SHARRETTE, PH.D.; and SUKHINDERPAL
 AULAKH, M.D.,

                                Petitioners,
 v.

 P.P.,

                                Respondent.

         BJORGEN, J. — The State filed a petition for involuntary commitment after the superior

court declared P.P. incompetent to stand trial on felony charges. The superior court granted the

petition for involuntary commitment, dismissed the felony charges against P.P., and ordered that

P.P. be involuntarily committed for a period not to exceed 180 days.

         P.P. appeals the involuntary commitment order, arguing that the superior court erred

when it concluded that the law does not allow him to become a good faith voluntary patient. P.P.

also argues that our court should remand this matter to the superior court for de novo review of

the commissioner’s findings of fact. P.P. concedes that the order is moot, but the State and P.P.

both agree on the need to clarify whether an individual who has been found incompetent to stand

trial on felony charges may become a good faith voluntary patient instead of being involuntarily

committed. We agree and reach the merits because it is a matter of continuing and substantial

public interest.
No. 50773-1-II


       On the merits, we hold the law does not provide mentally ill persons found incompetent

to stand trial for felony charges the legal opportunity to become good faith voluntary patients.

We affirm the superior court’s involuntary commitment order.

                                              FACTS

       In 2017, the State charged P.P. with three counts of felony indecent exposure and one

count of voyeurism. The superior court found P.P. incompetent to stand trial, dismissed his

criminal charges, and committed him to a state hospital for an involuntary 72-hour evaluation

and treatment period for the purposes of civil commitment.

       After the 72-hour evaluation, Dr. Sukhinderpal Aulakh and Dr. Johnathan Sharrette filed

a petition for a 180-day involuntary civil commitment on the basis of former RCW 71.05.280(3)

and (4) (2015). At the beginning of the involuntary civil commitment hearing, P.P. requested

that he be found a good faith voluntary patient and that the petition be dismissed. The

commissioner denied the motion, but invited the parties to brief the issue and continued the

hearing.

       At the next hearing, the commissioner determined that petitioners are required to prove

that an individual is not a good faith voluntary patient at 90- and 180-day civil commitment

hearings. The commissioner then heard testimony on this issue.

       Dr. Sharrette testified that, in his opinion, he did not believe P.P. would in good faith

seek voluntary treatment. He stated that P.P. recently lied to an evaluator during a competency

evaluation. He also testified that P.P. had recently left a voluntary hospitalization after only

seven days and that his explanation for doing so was because he felt the hospitalization was

doing him no good. In addition, Dr. Sharrette testified that P.P. explained to him that he believed

a computer controlled his physical, emotional, and hormonal body. Dr. Sharrette also provided



                                                  2
No. 50773-1-II


testimony regarding his concerns about medical compliance in the community, P.P.’s lack of

insight into the benefit of treatment, and his long hospitalization history.

       After hearing testimony from both Dr. Sharrette and P.P., who admitted that he lied to the

competency evaluator to avoid potential hospitalization, the commissioner found that P.P. did

not meet the criteria for a good faith voluntary patient. The commissioner further found that P.P.

committed acts constituting the felony indecent exposure and that, due to his mental illness, he

was likely to commit similar felony acts in the future. The commissioner entered an order for

involuntary commitment not to exceed 180 days.

       P.P. filed a motion for revision with the superior court, seeking to be found a good faith

voluntary patient. The petitioners’ then filed a cross motion for revision. At the hearing on the

motions, the superior court found that P.P. would not be a good faith voluntary patient.

Specifically, the superior court stated,

       Even if the good faith voluntary status is available, it’s been demonstrated, as
       previously noted, that the respondent is not a good faith volunteer based on his
       failure to comply with voluntary treatment at the UW [University of Washington]
       Medical Center in 2015, when he left after seven days, because the treatment wasn’t
       helping, as well as his admission to providing inaccurate information to skew the
       results of the competency evaluation and avoid further treatment and his admission
       that he wants to get out of treatment and that it doesn’t really work.

               The most recent involuntary hospitalization is not helpful in establishing a
       track record because it doesn’t establish that he’s a good faith volunteer when he
       has the complete freedom to walk away.

Verbatim Report of Proceedings (Aug. 11, 2017) at 33-34.

       On August 11, 2017, the superior court entered an order that denied P.P.’s motion for

revision and granted the petitioners’ cross motion to revise. The superior court also concluded

that “RCW 71.05.280, and RCW 71.05.320 do not require Petitioners to prove ‘good faith

voluntary’ status prior to civil commitment.” Clerk’s Papers (CP) at 135. Therefore, and



                                                  3
No. 50773-1-II


consistently with the arguments made, we read the superior court’s ruling to conclude that the

State is not required to prove good faith voluntary status because P.P. did not have an

opportunity under the relevant statutes to become a good faith voluntary patient. Based on this

conclusion, the order stated,

       The Court Commissioner’s July 14, 2017 order is revised striking the “finding” on
       page 2, lines 8-9 that “during any commitment hearing, 14, 90, or 180 day hearing,
       the issue of voluntary admission may be raised” and replacing it with this Court’s
       conclusion of law that petitioner is not required to prove “good faith voluntary
       status prior to civil commitment.”

CP at 135-36.

       P.P. appeals.

                                            ANALYSIS

                 I. MATTERS OF CONTINUING AND SUBSTANTIAL PUBLIC INTEREST

       P.P. concedes that his case is technically moot because the 180-day involuntary

commitment order has expired. However, both P.P. and the State agree that we should decide his

case on the merits because the issue presented involves a matter of continuing and substantial

public interest. Assuming without deciding that P.P.’s appeal is moot,1 we agree that we should

reach the merits because this case involves a matter of continuing and substantial public interest.

       Even if an appeal is moot, we may still reach the merits if it involves “matters of

continuing and substantial public interest.” Sorenson v. Bellingham, 80 Wash. 2d 547, 558, 496
P.2d 512 (1972). The criteria to be considered in determining whether a continuing and

substantial public interest is involved include: (1) the public or private nature of the question



1
 Although cited by neither party on appeal, we acknowledge the authority of In re Det. of M.K.,
168 Wash. App. 621, 625-30, 279 P.3d 897 (2012), which held that its appeal was not moot after
an involuntary commitment period had expired. See also In the Matter of A.J., 196 Wash. App. 79,
81, 383 P.3d 536 (2016) (holding the same); In re L.T.S., 197 Wash. App. 230, 233-34, 389 P.3d
660 (2016) (holding the same).
                                                  4
No. 50773-1-II


presented, (2) the desirability of an authoritative determination which will provide future

guidance to public officers, and (3) the likelihood that the question will recur. Sorenson, 80
Wash. 2d at 558.

           Our Supreme Court has consistently stated that the need to clarify the statutory scheme

governing civil commitment is a matter of continuing and substantial public interest. See, e.g., In

re Det. of M.W. v. Dep’t of Soc. & Health Servs., 185 Wash. 2d 633, 649, 374 P.3d 1123 (2016); In

re Det. of R.S., 124 Wash. 2d 766, 770, 881 P.2d 972 (1994); Matter of Det. of Swanson, 115
Wash. 2d 21, 24-25, 804 P.2d 1 (1990); In re Det. of LaBelle, 107 Wash. 2d 196, 200, 728 P.2d 138

(1986); In re Det. of Cross, 99 Wash. 2d 373, 377, 662 P.2d 828 (1983).

           P.P.’s first issue on appeal involves whether the superior court erred when it concluded

he did not have an opportunity under the law to become a good faith voluntary patient. Applying

the Sorenson criteria to this issue, we conclude that it is public in nature because it involves

significant constitutional questions and statutory interpretation, an authoritative determination

will provide future guidance to public officials, and given the relative frequency of involuntary

commitments, the issue is certain to recur on a regular basis.

           For these reasons, we address the merits of whether the superior court erred when it

concluded P.P. did not have the opportunity under the law to become a good faith voluntary

patient.

                                 II. GOOD FAITH VOLUNTARY STATUS

           P.P. argues that the superior court erred when it concluded that the law does not allow

him to become a good faith voluntary patient. He bases this argument on statutory, due process,

and equal protection grounds. We disagree.




                                                    5
No. 50773-1-II


A.     Standard of Review

       We review constitutional questions de novo, with a presumption that the challenged

measures are constitutional. M.W., 185 Wash. 2d at 647. The party challenging a statute has the

burden of proving that it is unconstitutional. Id.

       We similarly review questions of statutory interpretation de novo. In re Det. of Marcum,

189 Wash. 2d 1, 8, 403 P.3d 16 (2017). The primary objective of any statutory interpretation and

construction inquiry is to determine and carry out the intent of the legislature. In re Det. of

Martin, 163 Wash. 2d 501, 506, 182 P.3d 951 (2008). If possible, we derive legislative intent

solely from the plain language enacted by the legislature, considering the text of the provision in

question, the context of the statute in which the provision is found, related provisions,

amendments to the provision, and the statutory scheme as a whole. Dep’t of Ecology v.

Campbell & Gwinn, LLC, 146 Wash. 2d 1, 9-10, 43 P.3d 4 (2002). When interpreting a statute, we

first look to its plain language. Martin, 163 Wash. 2d at 508. “If the plain language is subject to

only one interpretation, our inquiry is at an end.” Id. After consideration of all relevant statutory

language, if “the statute remains susceptible to more than one reasonable meaning, the statute is

ambiguous and it is appropriate to resort to aids to construction, including legislative history.”

Campbell & Gwinn, 146 Wash. 2d at 12.

B.     Statutory Scheme

       The question presented involves whether a mentally ill person must be given an

opportunity to become a good faith voluntary patient when he or she comes before the superior

court on a petition for involuntary commitment after having been declared incompetent to stand

trial and having felony charges dismissed.




                                                     6
No. 50773-1-II


       In general, a mentally ill person may be involuntarily committed under the Involuntary

Treatment Act (ITA), chapter 71.05 RCW, by one of two avenues. The first avenue involves

procedures initiated by mental health professionals under former RCW 71.05.150 (2015). A

mental health professional may file a petition for initial detention or involuntary outpatient

evaluation based on credible allegations that the person has a mental disorder and presents an

imminent risk of harm to themselves or others or is gravely disabled. Former RCW

71.05.150(1)(a); former RCW 71.05.153 (2015); In re Det. of D.W. v. Dep’t of Soc. & Health

Servs., 181 Wash. 2d 201, 204, 332 P.3d 423 (2014). If there is probable cause to support the

petition, and the person has refused or failed to accept appropriate evaluation and treatment

voluntarily, the superior court may issue an order to detain the person at a designated evaluation

and treatment facility for not more than a 72-hour evaluation and treatment period. Former

RCW 71.05.150(2)(a). At the conclusion of the 72-hour commitment, a petition for an additional

14 days of involuntary intensive treatment or an additional 90 days of a less restrictive

alternative to involuntary intensive treatment may be filed. Former RCW 71.05.230 (2016).

       Among other requirements, such petitions may only be filed if the person has been

advised of the need for voluntary treatment and the professional staff of the facility has evidence

that he or she has not in good faith volunteered. Former RCW 71.05.230(2).

       Where a potential detainee has put her status as a good faith voluntary patient at
       issue, the burden is on the State to show by a preponderance of the evidence that
       the patient has not in good faith volunteered for appropriate treatment before
       involuntary treatment may be ordered.

In re Det. of Kirby, 65 Wash. App. 862, 870-71, 829 P.2d 1139 (1992). At the expiration of the

14-day period of intensive treatment, a person may be committed for further treatment if

statutory grounds warranting additional commitment are met. Former RCW 71.05.280; former

RCW 71.05.320 (2016).

                                                 7
No. 50773-1-II


        The second avenue of involuntary commitment involves procedures after the dismissal of

a felony charge under RCW 10.77.086. If the superior court determines a person is incompetent

to stand trial, and criminal charges have been dismissed due to that incompetency, the person is

sent to a state hospital for a 72-hour evaluation period for the purpose of filing a civil

commitment petition. RCW 10.77.086(4). The evaluating physicians at the state hospital may

file a civil commitment petition, which is for 180 days of involuntary treatment and is subject to

the requirements and procedures of all other 180-day civil commitment petitions. Former RCW

71.05.280(3); former RCW 71.05.290 (2016). This second avenue bypasses the 14-day and 90-

day requirements mandated under the first avenue of the ITA, and does not contain a similar

option allowing voluntary treatment.

        Thus, the applicable statutes do not provide to mentally ill persons, found incompetent to

stand trial for felony charges, the legal opportunity to become good faith voluntary patients. To

the extent P.P. is arguing that the statute itself affords him the opportunity to become a good

faith voluntary patient in this situation, his argument fails.

        With this statutory backdrop in mind, we next turn to P.P.’s constitutional challenges.

C.      Substantive Due Process

        P.P. argues that a patient in his position has a Fourteenth Amendment due process right to

become a good faith voluntary patient despite being found incompetent to stand trial and having

felony charges dismissed. We disagree.

        Substantive due process prohibits the government from interfering with a fundamental

right unless the infringement is narrowly tailored to serve a compelling state interest. In re Det.

of Morgan, 180 Wash. 2d 312, 324, 330 P.3d 774 (2014). Civil commitment must be based on

findings of both mental illness and dangerousness in order to meet the requirements of



                                                   8
No. 50773-1-II


substantive due process. M.W., 185 Wash. 2d at 649. Our Supreme Court has stated, “Because

civil commitment laws deprive individuals of their fundamental right to liberty, they must be

narrowly tailored to serve compelling government interests.” Id. We thus apply that

requirement to our review of RCW 10.77.086 and the relevant provisions of chapter 71.05 RCW.

       We recognize that M.W. also stated that substantive due process “‘requires that the nature

of commitment bear some reasonable relation to the purpose for which the individual is

committed.’” 185 Wash. 2d at 649 (quoting Foucha v. Louisiana, 504 U.S. 71, 79, 112 S. Ct. 1780,

118 L. Ed. 2d 437 (1992)). The quoted language suggests rational basis review, not the explicit

requirement of M.W. that civil commitment law be narrowly tailored to serve compelling state

interests. Id. As noted, however, M.W. expressly requires that civil commitment laws “be

narrowly tailored to serve compelling government interests.” Id. We do not read M.W. to mean

that its somewhat orphaned reference to “some reasonable relation” is to rescind its explicit

requirement of narrow tailoring to serve a compelling state interest, especially when that stricter

requirement, a fortiori, requires a reasonable relation in order to be narrowly tailored.

       This conclusion is strengthened by the nature of Foucha. In that decision, the Supreme

Court held that one found not guilty by reason of insanity is entitled to release when he has

recovered his sanity or is no longer dangerous, relying on a prior decision. 504 U.S. at 77. The

Court recited the “some reasonable relation” rule in holding that because Foucha was no longer

suffering from mental disease or illness, he could not be held under its prior decision that one is

entitled to release upon recovering sanity. Id. at 79. This recitation cannot be read as holding

that substantive due process requires only rational basis review of civil commitment laws,

especially when that doctrine was only discussed later in the opinion. Id. at 80. For these

reasons, we ask whether the statute is narrowly tailored to serve a compelling state interest.



                                                  9
No. 50773-1-II


       P.P. relies on In re Detention of Chorney, 64 Wash. App. 469, 825 P.2d 330 (1992), for the

proposition that he had a due process right to become a good faith voluntary patient. In Chorney,

the superior court granted a civil commitment petition that involuntarily detained Chorney for 14

days of treatment. Id. at 471. Chorney argued the superior court erred when it failed to make a

determination on the question of whether he had “not in good faith volunteered” within the

meaning of former RCW 71.05.230(2). Id. at 471. Division One of our court reasoned that

because of the potential “curtailment of liberty effected under the civil commitment statute, the

right to due process requires the intervention of an impartial third party to ensure that procedural

requirements have been met.” Id. at 477. Accordingly, the court held that where a potential

detainee has put her status as a good faith voluntary patient at issue, the burden is on the State to

show by a preponderance of the evidence that the patient has not in good faith volunteered for

appropriate treatment before involuntary treatment may be ordered. Id. at 477-78.

       For a number of reasons, Chorney does not support P.P.’s claims. First, Chorney does

not hold that all mentally ill persons have an unqualified statutory right to be considered a good

faith voluntary patient. Second, and more importantly, Chorney involved ITA procedures

initiated by a mental health professional under former RCW 71.05.150, not ITA procedures

subsequent to a finding of incompetence to stand trial and the dismissal of felony charges under

RCW 10.77.086. The only portion of chapter 71.05 RCW that requires the superior court to

consider whether a patient would be voluntary is former RCW 71.05.230(2), and that provision

applies to 14-day commitment hearings, not a petition for 180-day commitment following a

determination of incompetence to stand trial. Former RCW 71.05.280(3), former RCW

71.05.290, and former RCW 71.05.320 are the specific provisions that address petitions

following a finding of incompetency to stand trial and the dismissal of felony charges, and there



                                                 10
No. 50773-1-II


is no mention of good faith voluntary status in those provisions. Chorney does not apply to those

who have had felony charges dismissed because the superior court declared them incompetent to

stand trial.

        P.P. cites former RCW 71.05.050 (2015) to support his argument that, when read as a

whole, the statute provides the option to become a good faith voluntary patient subsequent to a

finding of incompetency to stand trial and the dismissal of felony charges. Former RCW

71.05.050(1) provides, in part, as follows:

        Nothing in this chapter shall be construed to limit the right of any person to apply
        voluntarily to any public or private agency or practitioner for treatment of a mental
        disorder, either by direct application or by referral.

This statute merely clarifies that the ITA does not prohibit individuals from seeking treatment

outside the procedures of chapter 71.05 RCW. It also specifies the rights of mentally ill persons

who have sought voluntary treatment and the procedures for hospital staff if a voluntary patient

requesting discharge presents an imminent likelihood of serious harm or is gravely disabled,

among other things. Read in context, this provision does not create a liberty interest that would

trigger the protections of substantive due process in P.P.’s case.

        P.P. has made no argument that RCW 10.77.086 and the relevant provisions of chapter

71.05 RCW are not narrowly tailored to serve compelling government interests. Our Supreme

Court, on the other hand, has held that certain provisions of chapter 71.05 RCW do not violate

substantive due process and are narrowly tailored to serve compelling government interests. See,

e.g., M.W., 185 Wash. 2d at 649-53 (addressing former RCW 71.05.320). For reasons similar to

those outlined in M.W., we likewise conclude that the provisions at issue (RCW 10.77.086,

former RCW 71.05.230, former RCW 71.05.280, former RCW 71.05.290, and former RCW

71.05.320) serve the touchstones of substantive due process relevant to the civil commitment



                                                 11
No. 50773-1-II


process—ensuring that initial and continued confinement is based on an individual’s mental

illness and dangerousness. See M.W., 185 Wash. 2d at 649-53.

       The aspects of the ITA at issue are narrowly tailored to serve a very particular group in

need of proper care who pose a threat to public safety—mentally ill persons found incompetent

to stand trial for felonies. The ITA serves a number of important governmental interests. Most

importantly, the ITA aims to protect the health and safety of persons suffering from mental

disorders and to protect public safety. See former RCW 71.05.010(a)-(g) (2015). Our Supreme

Court has held that the State has a compelling interest in protecting the community from

mentally ill persons who pose a danger to themselves and others and in providing care to those

who are unable to care for themselves. M.W., 185 Wash. 2d at 649-53. As discussed above, the

ITA does not afford those found incompetent to stand trial on felony charges the option of

becoming voluntary patients. Denying persons found incompetent to stand trial for felonies and

who suffer from a mental disorder the potential ability to circumvent the ITA by claiming the

opportunity to become good faith voluntary patients directly serves the ends of protecting public

safety and providing care to those with mental disorders.

       We hold that RCW 10.77.086 and the relevant provisions of chapter 71.05 RCW satisfy

substantive due process, because the statutes are narrowly drawn to further the State’s

compelling interest in ensuring public safety and in ensuring proper treatment of those with

mental disorders who have been declared incompetent to stand trial.

D.     Equal Protection

       P.P. next argues that similarly situated persons have a Fourteenth Amendment equal

protection right to become good faith voluntary patients despite findings of incompetency to

stand trial and dismissal of felony charges. We disagree.



                                                12
No. 50773-1-II


          Our Supreme Court has said,

          Civil commitment statutes that treat classes of individuals differently are subject to
          the rational basis standard, which requires that all members of a class are treated
          alike, that there is a rational basis for distinguishing the class from others, and that
          the classification is rationally related to the law’s purpose.

M.W., 185 Wash. 2d at 664. The rational basis standard is relaxed and highly deferential. In re

Det. of Turay, 139 Wash. 2d 379, 410, 986 P.2d 790 (1999). Under this standard a legislative

classification will be upheld unless it rests on grounds entirely unrelated to the achievement of

legitimate state objectives. Id. The burden is on the party challenging the classification to show

that it is entirely arbitrary. Id.

          P.P. argues that if the superior court’s ruling is allowed to stand, similarly situated

persons could be involuntarily committed without the protections afforded by the statutory

scheme; specifically, without the opportunity to become a good faith voluntary patient. P.P.

claims essentially that (1) all persons who have been involuntarily committed belong to the same

class, (2) there is no rational basis for distinguishing between persons involuntarily committed by

way of former RCW 71.05.150 and RCW 10.77.086, and (3) it is entirely arbitrary to allow some

persons involuntarily committed the opportunity to become good faith voluntary patients, but not

others.

          P.P. relies on Matter of Detention of Dydasco, 135 Wash. 2d 943, 959 P.2d 1111 (1998), to

conclude that “there is no rational basis to hold that respondents facing short, 14-day

commitment have the right to undergo voluntar[]y commitment, but respondents facing the

significantly longer 180-day commitment are foreclosed from doing so.” Br. of Appellant at 12.

Dydasco, however, does not support P.P.’s contention.

          Dydasco claimed he received insufficient notice of the State’s intention to seek a 180-day

involuntary commitment. 135 Wash. 2d at 945. On direct appeal, Division One held that former

                                                    13
No. 50773-1-II


RCW 71.05.300 requires 3 days’ notice of filing for only 90-day petitions that follow a 14-day

period of intensive treatment. Id. at 947. The court held that persons, like Dydasco, who were

completing 90-day less restrictive treatment were not entitled to 3 days’ notice of a petition for a

180-day commitment. Id.

       Our Supreme Court disagreed and reversed. The court stated that providing less notice to

persons subject to longer commitments was irrational and violated the equal protection clause.

Id. at 952. Further, the court reasoned that even though the statute was silent as to the notice

requirement, because the legislature chose to give 3 days’ notice of further commitment

proceedings to persons completing 14-day treatment, equal protection requires the same notice

be given to persons completing 90-day or 180-day commitments. Id. Accordingly, our Supreme

Court held that Dydasco was entitled to 3 days’ notice of the State’s intent to seek additional

commitment. Id.

       Dydasco is distinguishable. While there was no rational basis for providing less notice to

persons subject to longer commitments, there is a rational basis for treating those found

incompetent to stand trial differently from other detainees. Simply put, persons involuntarily

committed via RCW 10.77.086 (and the relevant provisions of chapter 71.05 RCW) have been

accused of felonies, declared incompetent to stand trial, and have had their felony charges

dismissed. Persons with mental disorders committed via former RCW 71.05.150 have not

necessarily been accused of any crimes. Thus, assuming all persons with mental disorders who

have been involuntarily committed are members of the same class, there is a rational basis for

upholding the differing treatment within that class.

       We hold that denying persons with mental disorders who have been declared incompetent

to stand trial and have had their felony charges dismissed the legal opportunity to become good



                                                 14
No. 50773-1-II


faith voluntary patients does not violate equal protection, since it is rationally related to

legitimate governmental interests. First, all individuals incompetent to stand trial for felony

charges are subject to the same uniform procedure under chapter 71.05 RCW. Second, the

legislature has compelling state interests in distinguishing certain persons with mental disorders

who have been accused of committing crimes from other persons with mental disorders subject

to involuntary treatment. See, e.g., In re Det. of Patterson, 90 Wash. 2d 144, 151, 579 P.2d 1335

(1978), overruled on other grounds by In re Det. of McLaughlin, 100 Wash. 2d 832, 676 P.2d 444

(1984). Third, the statute is rationally related to those state interests because the distinction—

whether a person with a mental disorder has the legal opportunity to become a good faith

voluntary patient—depends on whether that person was accused of crimes, found incompetent,

and had criminal charges dismissed due to incompetency.

       We are aware that individuals incompetent to stand trial for felony charges are presumed

innocent and that there has been no adjudication of guilt or innocence. Still, in these

circumstances the State has at least presented evidence sufficient to establish probable cause in

order to bring the charges against the accused. The government has strong interests in ensuring

public safety and in ensuring proper treatment for all persons with mental disorders. This statute

singles out a particular set of such persons—those found incompetent to stand trial for felony

charges—and does not allow them to become good faith voluntary patients. It allows persons

with mental disorders who have not been not been found incompetent to stand trial the

opportunity to become good faith voluntary patients because they ostensibly pose less of a risk to

themselves and the public.

       Furthermore, the ITA imposes special provisions and procedures that attach to

individuals committed following the dismissal of felony charges in order to provide for public



                                                  15
No. 50773-1-II


safety. These provisions include: (1) prosecutor, law enforcement, victim, and witness

notifications upon release from commitment, (2) the ability for a prosecutor to intervene in and

object to an individual’s release, (3) public safety review panel oversight for violent felony

charges, and (4) specialized recommitment procedures for violent charges. See former RCW

71.05.425 (2013); former RCW 71.05.325 (2000); former RCW 71.05.330 (1998); former RCW

71.05.335 (1986); former RCW 71.05.340 (2015); RCW 10.77.270. If a person suffering from a

mental disorder who had felony charges dismissed due to incompetency was given the

opportunity to become a good faith voluntary patient, these statutory protections would be

compromised and perhaps lost. The distinctions in the statutory scheme for individuals

incompetent to stand trial for felony charges are rationally related to the State’s legitimate

interests.

        Based on the analysis above, we hold the superior court did not err when it concluded

that the law does not provide P.P. with the opportunity to become a good faith voluntary patient.

E.      Remand to Superior Court

        P.P. finally argues that this court should remand to the superior court for de novo review

of P.P.’s good faith voluntary status. Specifically, P.P. claims that because the superior court

reversed the commissioner’s conclusion of law, the superior court never reviewed de novo the

commissioner’s findings of fact. At oral argument, however, P.P. withdrew this assignment of

error. Accordingly, we decline to address this argument.

                                          CONCLUSION

        We hold the ITA does not provide persons with mental disorders found incompetent to

stand trial for felony charges the legal opportunity to become good faith voluntary patients. We

hold that RCW 10.77.086 and the relevant provisions of chapter 71.05 RCW satisfy substantive



                                                 16
No. 50773-1-II


due process, because the statute is narrowly drawn to further the State’s compelling interest in

ensuring public safety and in ensuring proper treatment of persons with mental disorders. We

also hold that barring persons with mental disorders who have been declared incompetent to

stand trial for felony charges from becoming good faith voluntary patients does not violate equal

protection, because it is rationally related to legitimate governmental interests.

       We affirm the superior court’s involuntary commitment order.



                                                      Bjorgen, J.
 We concur:



Lee, A.C.J.




Melnick, J.




                                                 17